Citation Nr: 1531513	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-50 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of frostbite of the bilateral upper extremities.

3.  Whether a rating in excess of 10 percent for right lower extremity peripheral neuropathy is warranted?

4.  Whether a rating in excess of 10 percent for left lower extremity peripheral neuropathy is warranted?

5.  Whether a rating in excess of 30 percent prior to November 18, 2011 for service-connected posttraumatic stress disorder (PTSD) with alcohol dependence is warranted?

6.  Whether a rating in excess of 50 percent since November 18, 2011 for service-connected PTSD with alcohol dependence is warranted?

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2013 the Veteran elected to have a video hearing before the Board; however, in a report of contact from June 2014 in the interest of expediting his appeal the request for a hearing was withdrawn.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss; entitlement to a higher initial rating for peripheral neuropathy of the lower extremities; entitlement to a higher initial rating for PTSD with alcohol dependence since June 20, 2013; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's upper extremity symptomatology is related to cold exposure in service, and osteoarthritis was not compensably disabling within a year of separation from active service or the result of service.

2.  The Veteran's service-connected PTSD is productive of anxiety, intrusive thoughts, depression, irritability, anger, panic attacks, and passive suicidal and homicidal ideation, and results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the period prior to and including June 20, 2013.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the upper extremities were not incurred in or caused by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating prior to and including June 20, 2013, but no higher, for PTSD with alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in regards to the claim of entitlement to service connection for frostbite of the upper extremities.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in September 2013. 

Concerning a greater initial rating for PTSD with alcohol dependence in remission, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and as warranted by law.  The Veteran's service treatment records are incomplete, as the RO determined in October 2009 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, such as in this situation in which records are presumed to have been or were destroyed while the file was in the possession of the government, there is a heightened obligation to assist the claimant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was afforded a VA examination in June 2013, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities adjudicated herein, and are adequate for purposes of this appeal.  The Veteran was offered the opportunity for a personal hearing, although he declined it. 

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's DD Form 214 shows that he received the Korean Service Medal with two bronze stars.  His military personnel records are fire related.  The Veteran has suggested that these stars were for combat service; however, as the RO informed him, they are indicative of service stars.  As such, the combat presumption does not apply. 

Frostbite of Bilateral Upper Extremities

The Veteran's service treatment records are incomplete and there is no evidence of a diagnosis or treatment of symptoms of frostbite to either upper extremity while in service.  Nevertheless, the Veteran's residuals of cold injury of the lower extremities is service connected, and the Board finds it reasonable to conclude that he also suffered cold exposure to his upper extremities.  

The Veteran has reported current symptomatology to his bilateral upper extremities, including cold sensitivity of his hands, and difficulty tightly gripping an object.  

In a June 2013 VA examination, the Veteran revealed that his peripheral neuropathy of the lower extremities was service-connected due to his cold sensitivities since he suffered frostbite in 1951.  He also reported that he had experience difficulty gripping with his hands since 1951.  He was able to feed himself, and tinker on his cars although hit felt as if he was not gripping tightly.  The VA examiner noted the Veteran's history of cold exposure, and current symptomatology.  Nevertheless, he concluded that the Veteran's bilateral peripheral neuropathy of the hands was less likely than not related to any cold injury while in service.  He reasoned that the Veteran had performed fine manual work with his bilateral hands for many years post-service, although he could no longer perform fine manual work.  Further, considering the evidence and reported history the examiner concluded that the Veteran's 2005 X-ray documented osteoarthritis was unrelated to prior cold exposure. 

Here, the Veteran is competent to describe statements as to matters within his observation and personal knowledge, such as the current manifestations of his symptoms and medical history, to include extreme cold exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition).  He is not, however, competent to opine on such a complex medical question as the etiology of his upper extremity disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this regard, the diagnosis of upper extremity disabilities requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such an examination or interpret its results.  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service frostbite injury and his current upper extremity disability.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms with difficulty gripping, as well as the current nature of his upper extremity disability to include cold sensations when holding a cold drink and difficulty gripping.  Therefore, the Board accords greater probative weight to the VA examiners' opinions.  The Board finds that although the Veteran is competent and credible in his reports of cold exposure experienced in service and symptomatology involving his bilateral upper extremities, he is not competent to provide an etiological opinion connecting cold exposure and symptomatology.  

There is no indication that the Veteran's osteoarthritis was present to a compensably disabling degree within a year of service separation, and the examiner indicated that it was not related to the Veteran's frostbite in service, such that presumptive service connection is not warranted.

As such, the preponderance of the evidence is against a claim of entitlement to service connection for frostbite of the bilateral upper extremities.

In reaching this decision the Board acknowledges that the appellant alleges that he is a combat Veteran.  The record shows that he worked as an antitank minefield plotter, and was assigned to an engineer battalion, and he has reported that he served as a combat engineer.  Nevertheless, he was not awarded any decoration reflective of combat service specifically, and there are no other indicators of actual combat service.  Without some independent verification that the appellant served in combat the provisions of 38 U.S.C.A. § 1154(b) are not for application.

Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD with alcohol dependence

A November 2011 rating decision granted service connection for PTSD with alcohol dependence in short remission, evaluated as 30 percent disabling since March 2007.  A February 2013 rating decision corrected a clear and unmistakable error and granted the 30 percent rating back to October 5, 2004; however, the Veteran continued to appeal the rating.  A July 2013 rating decision granted a 50 percent rating effective June 20, 2013, which according to a September 2013 Statement of the Case was then made effective November 18, 2011.  

PTSD is rated under Diagnostic Code 9411, which provides for a 30 percent rating for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

As noted, the Veteran is currently in receipt of a 30 percent rating for his PTSD with alcohol dependence from October 5, 2004, and a 50 percent rating from November 18, 2011, and he has continuously pursued his appeal.

According to VA treatment notes, in September 2004 the Veteran experienced anxiety, nightmares, irritability, emotional outbursts, heightened startle response, and poor cognitive processes.  His memory was reportedly poor and he had increased difficulty concentrating, decision-making, and in his interpersonal interactions.  He reported having more frequent argument with his wife and co-worker.  He also had intrusive thoughts and nightmares.  In May 2005 the Veteran continued to experience memory difficulties and was assessed as having a GAF score of 55 for his PTSD with alcohol abuse.  In March 2007 the Veteran reported that he had earlier experienced an episode of disorientation, which accentuated his memory problems.  VA treatment notes from 2008 show a GAF score of 55, and continued reported problems with memory functioning, mildly restricted affect, and slightly depressed mood.  

In a January 2011 VA PTSD examination the examiner noted that in 2004 the Veteran reported startling easily and being hypervigilant and his GAF score was 55 indicating mild to moderate symptoms of PTSD.  The Veteran reported periods of re-experiencing and avoidance, anxiety, and increasing memories of Korea.  Symptoms discussed above were reviewed.  In 2006 the Veteran reported experiencing some nightmares.  More notable was his alcohol use, and although in 2007 he had quit for a period of time he reported experiencing agitation, ongoing anxiety, sleep problems, and ongoing memory problems.  In 2009 the Veteran was assessed as having GAF scores from 58 to 60, and his affect was at times flat.  In 2010 the Veteran's medication was increased, and he had resumed drinking, which contributed to marital strife.  The Veteran reported that following an incident where he shot at the television set he was trying to get control of his drinking, and was in ADTP program.  The Veteran continued group therapy in 2011, and noted that since he had stopped drinking he was having 'bad' thoughts.  

On examination, the Veteran reported suicidal and homicidal ideation.  He reported that in the past he drank heavily and fought on a regular basis.  His affect was congruent and appropriate.  There was no impairment in thought processes or communication, and no delusions or hallucinations were evident.  The Veteran experienced ongoing anxiety that was constant and frequent; depression; and, short-term memory problems.  The Veteran continued to experience sleep difficulties, with less frequent but more intense nightmares since he had stopped drinking.  He reported that his concentration was poor, and his mind wandered much of the time.  His mood was flat, somewhat apathetic.  The Veteran experienced intense psychological distress to anything reminding him of Korea.  He reported having a sense of detachment, and demonstrated restricted affect.  The Veteran also reported hypervigilance, with ongoing irritability and anger, including episodes of road rage.  The Veteran's symptoms had persisted at times causing clinically significant distress or impairment in social, occupational, or other areas of functioning, with ongoing emotional distress and irritability.  

The examiner noted that past issues of major depressive disorder were less likely than not caused by the Veteran's military service, and not necessarily connected to his PTSD, but rather more likely related to situational stressors.  Regardless, the examiner concluded that these depressive episodes were short in duration and generally mild.  

Socially, the Veteran reported that he and his wife isolated, not going out much.  The Veteran had a few social and interpersonal relations and some recreational and leisurely pursuits.  Occupationally, the Veteran had retired twenty years earlier for ongoing medical problems.  The Veteran continued to do some rebuilding of racing carburetors and automotive repairs in his small shop, although he was physically limited.  As such, the examiner suggested that there was occasional decrease in work efficiency or intermittent inability to perform occupational tasks due to signs and symptoms of psychiatric issues, although the Veteran generally functioned satisfactorily.  Further, the examiner suggested there was mild impairment in psychosocial function based on ongoing anger and irritability, sleep problems, social and emotional isolation, poor concentration, flat mood, issues of anxiety and depression, and intrusive memories and nightmares.  The Veteran was assessed as having a GAF score of 65.  

In November 2011 the Veteran reported having a flattened affect, frequent panic or anxiety attacks, difficulty in understanding complex commands, impairment of memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

In December 2011 the Veteran underwent a VA psychiatric examination for his PTSD and alcohol dependence in short remission.  The examiner indicated that there was occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated that since the previous examination, the Veteran had been unable to maintain employment.  He last worked in 2001, then retired as a manufacturing engineer, and opened a small garage to work on hot-rod cars.  Due to physical limitations, however, he was unable to continue, and had only performed occasional work in the garage.  The Veteran continued to participate in ADTP counseling, and other alcohol support groups.  He continued to take Prozac.  

The Veteran was assessed as having a GAF score of 68 for his PTSD and alcohol dependence in remission.  He was capable of managing financial affairs.  He had mild psychosocial and environmental stressors, including marital conflict.  The Veteran reported that since his previous examination he had experienced passing suicidal thoughts.  He had maintained sobriety.  The Veteran endorsed having difficulty with sleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Symptoms included depressed mood, anxiety, panic attacks approximately once a week, chronic sleep impairment, and mild memory loss.  The examiner opined that the Veteran was able to secure and maintain substantially gainful employment without significant limitations caused by his PTSD, although there might be occasional social impairment due to mild transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stressors, with symptoms limited by medication.

The Veteran was most recently examined for his PTSD on June 20, 2013.  At that time the Veteran reported that he experienced nightmares approximately twice a week, and awoke feeling anxious and sweating.  He also reported that he experienced intrusive thoughts.  He slept approximately four hours at night.  The Veteran reported that he had been sober since 2010 and his alcohol dependence was considered in remission.  

The examiner related that the Veteran's GAF score was approximately 60 for PTSD symptoms, and 80 for alcohol dependence in full, sustained remission.  The examiner opined that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The Veteran had been married at that time for 55 years, and had three adult daughters and four grandsons, all of whom he enjoyed seeing.  He reported that he had a few friends as well.  He remained retired and had not had additional education since his previous examination.  He was active in ADTP group to help maintain remission.  The Veteran and his wife were in couple's therapy due to conflicts in April 2013, and they indicated that progress had been made.  The Veteran reported experiencing depressed mood, anxiety, panic attacks occurring approximately weekly, and chronic sleep impairment.  

The Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's PTSD would likely cause mild vocational impairments if he were to work again.  The examiner commented that the Veteran's alcohol dependence was in full sustained remission for 3 years at that point, and as such, would not affect his ability to work.  The examiner opined that the Veteran's PTSD with alcohol dependence would not render the Veteran unable to secure and maintain substantially gainful employment.

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include experiences with memory difficulty, anxiety, panic attacks, nightmares, irritability and anger, sleep difficulties, homicidal and suicidal ideation, and difficulty with work and social relationships.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating on June 20, 2013 and prior, and no higher for the Veteran's PTSD.  The evidence demonstrates that the Veteran has impairment with deficiencies in most areas, such as work, family relations, thinking, or mood.  Specifically, the Veteran reported that he had difficulty with work and social relationships; he attended marital counseling due to relational conflict with his wife, and they isolated as a couple; he was described as having poor cognitive processes and suffering from intrusive thoughts, and his mood was variously anxious, depressed or angry, with weekly panic attacks.  The Veteran experienced irritability, and sleep difficulties to include nightmares approximately biweekly.  He had suicidal and homicidal ideation.  His affect was at times flat.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD on and prior to June 20, 2013. 

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD prior to June 20, 2013, the date of his most recent VA examination, he has not demonstrated total social and occupational impairment.  Socially, he has maintained a marriage for over 50 years, and raised three daughters, and spends time with his grandsons.  Although the Veteran reported work when he was employed, this does not amount to total occupational impairment.  He is now retired, reportedly due to physical symptomatology.  The preponderance of the evidence is against a finding of total occupational and social impairment.  

The Board has considered whether to issue additional staged ratings, but finds them not appropriate during the timeframe taken into consideration, specifically on and prior to June 20, 2013.  As will be discussed below, the time period since the June 20, 2013 VA examination is being remanded for further consideration.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include sleep difficulties, depression, anxiety, memory difficulties, panic attacks, suicidal and homicidal ideation are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD on and prior to June 20, 2013; however, the preponderance of the evidence is against a rating in excess of 70 percent on and prior to June 20, 2013.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for frostbite of the bilateral upper extremities is denied.  

Entitlement to an initial rating of 70 percent, but no higher, on and prior to June 20, 2013 for PTSD with alcohol dependence is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Military noise exposure has been conceded in the grant of service connection for tinnitus.  Specifically, the Veteran reported that noise exposure in-service included that incurred as a machine gunner and as a combat engineer.  He also reported being in fist fights with numerous blows to his ears.  

VA treatment records and examination reports show that the Veteran has bilateral hearing loss.  Specifically, he has sensorineural hearing loss in the right ear, and mixed hearing loss in the left ear.  A VA examiner in 2005 provided an internally inconsistent opinion wherein he stated that it was possible that the Veteran's sensorineural hearing loss was related to noise exposure, but later indicated that it was impossible to form an opinion without resort to mere speculation in the absence of medical information.  Although there is a December 2011 VA audiology report, it does not include an opinion as to etiology.  

The Veteran's representative has requested another VA examination, and the Board agrees that another VA opinion is necessary to determine the etiology of the Veteran's hearing loss, particularly in light of his in-service noise exposure.  

Lower extremity peripheral neuropathy

The Veteran is currently in receipt of a 10 percent rating each for left and right peripheral neuropathy of the lower extremities.  The Veteran was most recently afforded a VA examination for his symptomatology in June 2013, and since this time the Veteran's wife has reported on his behalf that his bilateral lower extremities symptomatology has worsened.  As such, the Board finds that remand for another VA examination to assess the current severity of the Veteran's disability is necessary.

PTSD and TDIU

On June 20, 2013 VA examiner commented that the Veteran's alcohol dependence was in full sustained remission for 3 years, and as such, would not affect his ability to work.  The examiner opined that the Veteran's PTSD with alcohol dependence would not render the Veteran unable to secure and maintain substantially gainful employment.  

The Board notes, however, that the VA treatment records show that in April 2015 the Veteran had a relapse in his sobriety.  The examiner in June 2013 indicated that the Veteran's sobriety and ability to work were intertwined.  As such, the Board finds that a current VA examination must be afforded the Veteran to determine the severity of his disability since the most recent VA examination in June 2013.  

Further, the issue of entitlement to a TDIU cannot at this time be granted, and is intertwined with issues that are being remanded.  An opinion on the effects of the service-connected disabilities on the ability of the Veteran to obtain and maintain substantially gainful employment should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA audiological examination, and appropriate examination to address his peripheral neuropathy, and a psychological examination.  The VA examiners are to be provided access to the Veteran's claims folder, VBMS file and Virtual VA file in order to secure a medical opinion addressing the nature and etiology of the Veteran's bilateral hearing loss, the severity of the Veteran's peripheral neuropathy of the left and right lower extremities, and the severity of the Veteran's PTSD with alcohol dependence. 

Following audiological examination, the examiner must opine whether it is at least as likely as not that bilateral hearing loss is related to service to include noise exposure incurred in service.  

Following examination for peripheral neuropathy, the examiner must discuss the severity of the Veteran's peripheral neuropathy of the lower extremities, clarifying and differentiating, where possible, which symptoms are related to his peripheral neuropathy as opposed to his cold injury residuals.  

In accordance with the latest worksheet for evaluating posttraumatic stress disorder, the psychiatrist or psychologist must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD with alcohol dependence.  

Finally, each examiner should discuss the degree of social and industrial impairment resulting from the disability alone, to include whether it renders the Veteran unable to obtain and maintain substantially gainful employment.

The examiner must provide reasoning for all conclusions and opinions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history.

2.  Thereafter, the RO must conduct a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder.  The social worker who conducts this survey must opine whether it is at least as likely as not that the Veteran's service-connected disorders alone preclude all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.  A complete rationale should be provided.
 
3.  Review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented consideration of the electronic claims folder, to include VBMS and Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


